DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 4/06/2018 and 12/14/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-26, 28-30, 32, 34, 39-40, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow et al. (U.S. Pat. No. 6253097) hereinafter Aronow, in view of Thompson et al. (U.S. Pub. No. 20110013002) hereinafter Thompson. 
Regarding claim 21, primary reference Aronow teaches:

a coherent light source configured to illuminate a tissue sample (col 12, lines 37-67 and col 13, lines 1-4; figure 13, surface emitting laser diodes 1312 illuminates a tissue sample by providing an emitted light); 
an enclosure configured to accommodate the tissue sample, the enclosure being coupled to the coherent light source and the light sensor detector (col 12, lines 37-67, col 13, lines 1-4; figure 13, probe 1311 is considered to be the enclosure that accommodates a patient’s finger as shown in figure 13 which is a tissue sample); 
wherein the enclosure is configured to be affixed to the tissue sample such that the enclosure cannot move independently from the tissue sample (col 7, lines 30-45; figure 8, probe 1 is securely held in place on the patient’s finger by adhesive strips 87 and 88 in a well-known manner;), and 
Primary reference Aronow fails to teach:
a digital camera sensor having a plurality of light-sensitive elements configured to receive a plurality of light intensity values
wherein the digital camera sensor is configured to transfer the plurality of digital light intensity values to a processor configured to compute a speckle contrast parameter and determine the metric of tissue perfusion
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
a digital camera sensor having a plurality of light-sensitive elements configured to receive a plurality of light intensity values ([0069], the digital video camera is considered to be a digital camera sensor configured to receive a plurality of light intensity values; 
wherein the digital camera sensor is configured to transfer the plurality of digital light intensity values to a processor configured to compute a speckle contrast parameter and determine the metric of tissue perfusion ([0024]; [0067], “a perfusion index precisely equivalent to that produced in Doppler methods, can be derived from speckle measurements”; [0068]; [0074], speckle contrasts are produced in the images acquired from the digital video camera; [0075]; [0085], “computing the speckle contrast for each frame in a conventional way” and “transformed to power spectra or flow parameters such as perfusion index” this is considered to be a speckle contrast parameter which is used to determine a metric of tissue perfusion of “perfusion index”; [0086], “produce spectral information and , if desired depending on the application, a perfusion index”; [0099]; [0120] describes the transformation of raw speckle images into a perfusion parameter format; [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow to incorporate the digital camera sensor and perfusion metric determination feature as taught by Thompson because it enables the calculation of perfusion information that is effective in producing diagnostic clinical information at a similar precision to that produced with standard Doppler methods ([0066]-[0067]). 

wherein the enclosure is configured to position the light source and/or the light sensor in direct contact with the tissue sample (col 12, lines 37-67, col 13, lines 1-4; figure 13 shows the laser diode 1312 and light detector 1313 in direct contact with the tissue sample).
Regarding claim 25, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further teaches:
wherein the tissue sample is a soft tissue perfused with blood vessels (col 12, lines 37-67, col 13, lines 1-4; figure 13; “the light beams produced by the laser diodes in the array 1312 pass through the arteriolar bed 1317 located in the finger”).
Regarding claim 26, the combined references of Aronow and Thompson teach all of the limitations of claim 25. Primary reference Aronow further teaches:
wherein the tissue sample is a digit, an earlobe, or a nostril (col 12, lines 37-67, col 13, lines 1-4; figure 13; “the light beams produced by the laser diodes in the array 1312 pass through the arteriolar bed 1317 located in the finger” is considered to be a digit).
Regarding claim 28, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further teaches:
	wherein the enclosure is configured to position the digital camera sensor a fixed distance from the tissue sample and the apparatus is configured so that the light sensor captures light from a fixed field of view (col 12, lines 37-67, col 13, lines 1-4; figure 13, 
Regarding claim 29, the combined references of Aronow and Thompson teach all of the limitations of claim 28. Primary reference Aronow further teaches:
wherein the fixed field of view is configured to capture light from only a portion of the tissue sample (col 12, lines 37-67, col 13, lines 1-4; figure 13, the arteriolar bed 1317 located in the finger is only a portion of the overall finger and thus the fixed field of view of the light sensor captures light from only a portion of the finger tissue).
Regarding claim 30, the combined references of Aronow and Thompson teach all of the limitations of claim 29. Primary reference Aronow further teaches:
wherein the fixed field of view is narrowly sized to determine the metric of tissue perfusion without mapping areas of relatively high blood flow and areas of relatively low blood flow in the tissue sample within a single image (col 12, lines 37-67, col 13, lines 1-4; figure 13, the arteriolar bed 1317 located in the finger is the fixed field of view, but this region is not mapped by the device and the device does not map regions of high blood flow or low blood flow within an image).
Regarding claim 32, the combined references of Aronow and Thompson teach all of the limitations of claim 25. Primary reference Aronow further fails to teach:
wherein the digital camera sensor comprises more than two pixels
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
wherein the digital camera sensor comprises more than two pixels ([0069], the digital video camera is considered to be a digital camera sensor configured to receive a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the digital camera sensor with more than two pixels as taught by Thompson because it provides a more high quality image from the target tissue region. 
Regarding claim 34, the combined references of Aronow and Thompson teach all of the limitations of claim 25. Primary reference Aronow further teaches:
wherein the enclosure comprises a space for receiving the tissue sample, the space being no larger than a space configured to receive a human digit (col 12, lines 37-67, col 13, lines 1-4; figure 13, the space in which the finger enters is sized to receive a human digit such as a finger).
Regarding claim 39, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further teaches:
wherein the apparatus is sufficiently compact enough to be freely supported by a single human finger (figures 2-3, col 8, lines 41-67; figures 7-8 show device on finger as in col 7, lines 30-45; see also figure 12 and col 12, lines 37-67).
Regarding claim 40, primary reference Aronow teaches:
A method of determining a metric of perfusion in a soft tissue sample (abstract), the method comprising:
placing a soft tissue sample perfused with blood vessels within an enclosure of an apparatus (col 12, lines 37-67, col 13, lines 1-4; figure 13, probe 1311 is considered 
a coherent light source configured to illuminate the soft tissue sample (col 12, lines 37-67 and col 13, lines 1-4; figure 13, surface emitting laser diodes 1312 illuminates a tissue sample by providing an emitted light); 
wherein the enclosure is coupled to the coherent light source and the light sensor and fixes the coherent light source and the light sensor detector in a fixed spatial relationship with respect to the soft tissue sample such that neither can move independently of the soft tissue sample or independently of the other during use (col 7, lines 30-45; figure 8, probe 1 is securely held in place on the patient’s finger by adhesive strips 87 and 88 in a well-known manner; col 12, lines 37-67 and col 13, lines 1-4; figure 13, both the light source and light sensor are in fixed spatial relationship as shown in figure 13), and
wherein the apparatus is configured such that the light sensor detector captures a fixed field of view of a portion of the soft tissue sample (col 8, lines 41-67 and figures 2-3 show the apparatus configured to be fixed to a particular view of the patient’s finger; col 9, lines 19-40 “the close contact of the optical port and the light detector with the patient’s finger is critically important since any ambient light that is received by the light detector interferes with the measurement of particular characteristics; see also col 7, lines 30-45 and figures 7-8 for fixed attachment of the sensor to a patient’s finger); 
illuminating the soft tissue sample with the coherent light source (col 12, lines 37-67 and col 13, lines 1-4; figure 13, surface emitting laser diodes 1312 illuminates a tissue sample by providing an emitted light); 

a digital camera sensor having a plurality of light-sensitive elements configured to receive a plurality of light intensity values from the soft tissue sample and configured to transfer the plurality of digital light intensity values to a processor; 
capturing with the digital camera sensor an image from the fixed field of view comprising a plurality of light intensity values; 
transferring the light intensity values from the detector to the processor; 
computing, with the processor, a speckle contrast parameter based on at least some of the light intensity values; and 
calculating, with the processor, the metric of perfusion directly from the speckle contrast parameter. 
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
a digital camera sensor having a plurality of light-sensitive elements configured to receive a plurality of light intensity values from the soft tissue sample and configured to transfer the plurality of digital light intensity values to a processor ([0069], the digital video camera is considered to be a digital camera sensor configured to receive a plurality of light intensity values; [0070], digital video camera 102; [0071], camera includes 1200 x 960 pixels which correspond to an equivalent amount of a plurality of light-sensitive elements on the image sensor itself; [0073]; [0124], digital video camera 102 imaging light intensity values from an illuminating laser source 104 that teaches to primary reference Aronow); 

transferring the light intensity values from the detector to the processor ([0077]-[0082]); 
computing, with the processor, a speckle contrast parameter based on at least some of the light intensity values ([0024]; [0067], “a perfusion index precisely equivalent to that produced in Doppler methods, can be derived from speckle measurements”; [0068]; [0074], speckle contrasts are produced in the images acquired from the digital video camera; [0075]; [0085], “computing the speckle contrast for each frame in a conventional way” and “transformed to power spectra or flow parameters such as perfusion index” this is considered to be a speckle contrast parameter which is used to determine a metric of tissue perfusion of “perfusion index”; [0086], “produce spectral information and , if desired depending on the application, a perfusion index”; [0099]; [0120] describes the transformation of raw speckle images into a perfusion parameter format; [0146]); and 
calculating, with the processor, the metric of perfusion directly from the speckle contrast parameter ([0024]; [0067], “a perfusion index precisely equivalent to that produced in Doppler methods, can be derived from speckle measurements”; [0068]; [0074], speckle contrasts are produced in the images acquired from the digital video 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow to incorporate the digital camera sensor and perfusion metric determination feature as taught by Thompson because it enables the calculation of perfusion information that is effective in producing diagnostic clinical information at a similar precision to that produced with standard Doppler methods ([0066]-[0067]).
Regarding claim 42, the combined references of Aronow and Thompson teach all of the limitations of claim 40. Primary reference Aronow further fails to teach:
wherein calculating the metric of perfusion is performed without mapping blood flow within the soft tissue sample.
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
wherein calculating the metric of perfusion is performed without mapping blood flow within the soft tissue sample ([0035], perfusion index is calculated rather than a perfusion map. See the language of “and/or a perfusion map”; [0038] a perfusion index is calculated as an alternative to a perfusion map; [0075]; [0085], “computing the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the calculation of a perfusion metric without mapping blood flow within the soft tissue sample because Mapping perfusion over an area is time consuming and does not take into account any rapid perfusion changes ([0005]).
 Claims 22 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson as applied to claims 21 or 40 above, and further in view of Stoianovici et al. (U.S. Pub. No. 20120301839) hereinafter Stoianovici. 
Regarding claim 22, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further fails to teach:
wherein the enclosure is configured to position the light source and the digital camera sensor in a transmission geometry with respect to the tissue sample

wherein the enclosure is configured to position the light source and the light sensor in a transmission geometry with respect to the tissue sample ([0038]; figure 1B, items 10, 12 and 16 are arranged in a transmission geometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the light source and light sensor arranged in transmission geometry with respect to the tissue as taught by Stoianovici because it provides the necessary optical signals for obtaining a raw speckle image of the tissue ([0038]). 
Regarding claim 41, the combined references of Aronow and Thompson teach all of the limitations of claim 40. Primary reference Aronow further fails to teach:
 wherein the captured image is an unfocused image
However, the analogous art of Stoianovici of a noninvasive speckle imaging system (abstract) teaches: 
wherein the captured image is an unfocused image ([0015] and [0049]; figure 1B, item 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the use of an unfocused image as taught by Stoianovici for the purpose of quantifying a local speckle contrast value and consequently quantifying blood flow ([0015]). 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson as applied to claim 21 above, and further in view of Berndsen (U.S. Pub. No. 20080200786) hereinafter Berndsen.  
Regarding claim 23, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further fails to teach:
wherein the enclosure is configured to position the light source no more than 5 mm from the tissue sample and to position the digital camera sensor no more than 10 mm from the tissue sample
However, the analogous art of Berndsen of a medical sensor apparatus with a detector and emitter (abstract) teaches:
wherein the enclosure is configured to position the light source no more than 5 mm from the tissue sample and to position the light sensor no more than 10 mm from the tissue sample ([0022], the windows 46 and 47 create a 1 mm separation distance between the emitter (light source) and detector (light sensor) which is within the claimed range; see also [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the position of the light source and light sensor within a 1 mm separation distance with the patient skin as taught by Berndsen because it provides close contact with the patient’s skin while maintaining an air gap that provides insulation between the electronic components and the skin. This provides greater signal efficiency and reduces noise ([0022]-[0023]). 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson as applied to claim 21 above, and further in view of Merritt et al. (U.S. Pub. No. 20100026995) hereinafter Merritt. 
Regarding claim 27, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further fails to teach:
wherein the digital camera sensor comprises image-forming optics which have a front focal distance and
However, the analogous art of Thompson of an apparatus for measuring perfusion in a tissue using laser light and a digital camera (abstract) teaches:
wherein the digital camera sensor comprises image-forming optics which have a front focal distance (0069], the digital video camera is considered to be a digital camera sensor configured to receive a plurality of light intensity values; [0070], digital video camera 102; [0071], “a lens having a 75 mm focal length”) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the digital camera sensor with a image forming optics with a front focal distance as taught by Thompson because it enables collection of images with different exposure lengths at a fixed aperture without saturating the sensor ([0071]). 
Primary reference Aronow further fails to teach:
wherein the enclosure is configured to position the image-forming optics a distance from the tissue sample not equal to the front focal distance

wherein the enclosure is configured to position the image-forming optics a distance from the tissue sample not equal to the front focal distance ([0142]-[0145] the focal distance as described in the equation of [0143] is less than the radius of curvature which is the distance between the tissue and the sensor itself as described in [0140]-[0141]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the distancing from the tissue sample different than focal distance as taught by Merritt because utilizing an image-forming optic element improves and optimizes the light focusing properties towards the light/image sensor ([0144]). 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson as applied to claim 29 above, and further in view of Kirkpatrick, S., et al. (“Detrimental effects of speckle-pixel size matching in laser speckle contrast imaging,” Optics Letters. Vol 33(24), 2008. P. 2886-2888) hereinafter Kirkpatrick.  
Regarding claim 31, the combined references of Aronow and Thompson teach all of the limitations of claim 29. Primary reference Aronow further fails to teach:
wherein the apparatus is configured to achieve a pixel to speckle size ratio of at least 2:1

wherein the apparatus is configured to achieve a pixel to speckle size ratio of at least 2:1 (page 2887, col 1, paragraph 2, “produce subsequent speckle patterns of N=4, 2, 1, 0.5, and 0.25 pixels per speckle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow and Thompson to incorporate the pixel to speckle ratio as taught by Kirkpatrick because when the speckle size was equal to 2 pixels, the Nyquist criterion was met (page 2887, col 1, paragraph 2). 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson as applied to claim 25 above, and further in view of Winchester, Jr. et al. (U.S. Pat. No. 7113817) hereinafter Winchester. 
Regarding claim 33, the combined references of Aronow and Thompson teach all of the limitations of claim 25. Primary reference Aronow further fails to teach:
wherein the speckle contrast is defined as the standard deviation of recorded light intensities divided by the average of the recorded light intensities
However, the analogous art of Winchester of a non-invasive measurement of tissue blood velocity (abstract) teaches:
wherein the speckle contrast is defined as the standard deviation of recorded light intensities divided by the average of the recorded light intensities (col 5, lines 58-65; col 8, lines 6-30).
. 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson as applied to claim 21 above, and further in view of Stothers (U.S. Pub. No. 20060281992) hereinafter Stothers. 
Regarding claim 35, the combined references of Aronow and Thompson teach all of the limitations of claim 21. Primary reference Aronow further teaches:
further comprising an opaque sheet positioned in front of the light sensor (col 8, lines 18-39; figure 5, item 417 “opaque shade 417”).
	However, the analogous art of Stothers of an electromagnetic emitter and detector system (abstract) teaches:
further comprising an opaque sheet having an aperture positioned in front of the light sensor such that the aperture is configured to be positioned between the light sensor and the tissue sample ([0113], “opaque shield body”; [0118], “light shield may also be useful to position the NIRS emitter at a desired distance from the NIRS detector by virtue of the positioning of the emitter and detector apertures; [0119], opaque body shield 12 defines three apertures)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device .  
Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson, in further view of Stothers as applied to claim 35 above, and further in view of Heanue et al. (U.S. Pub. No. 20120130257) hereinafter Heanue. 
Regarding claim 36, the combined references of Aronow, Thompson, and Stothers teach all of the limitations of claim 35. Primary reference Aronow further fails to teach:
wherein the opaque sheet is configured to be placed against the tissue sample by the enclosure without any substantial separation distance between the tissue sample and the opaque sheet
However, the analogous art of Heanue of a method for optical sensing of pressure sores (abstract) teaches:
wherein the opaque sheet is configured to be placed against the tissue sample by the enclosure without any substantial separation distance between the tissue sample and the opaque sheet ([0128]-[0135], pad layers absorb the wavelengths of the emitter device and are considered to teach to the combined invention of Aronow, Thompson, and Stothers. These pad layers are placed against the tissue sample without any separation distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device 
Regarding claim 37, the combined references of Aronow, Thompson, and Stothers teach all of the limitations of claim 35. Primary reference Aronow further fails to teach:
wherein the opaque sheet is configured to be placed less than 10 mm from the light sensor
However, the analogous art of Heanue of a method for optical sensing of pressure sores (abstract) teaches:
wherein the opaque sheet is configured to be placed less than 10 mm from the light sensor ([0128]-[0135], pad layers range in thickness such as 1.5 mm, 3 mm, 4.5 mm, which are within the less than 10 mm range as claimed. The pads form the distance between the light sensor and the patient tissue as in [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow, Thompson, and Stothers to incorporate the use of an opaque sheet placed against the tissue sample as taught by Heanue because it provides a standardized depth measurement between the tissue and the optical sensors of the device ([0135]). 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronow, in view of Thompson, in further view of Stothers as applied to claim 35 above, and further in view of Rana (U.S. Pub. No. 20090256949) hereainafter Rana. 
Regarding claim 38, the combined references of Aronow, Thompson, and Stothers teach all of the limitations of claim 35. Primary reference Aronow further fails to teach: 
wherein the aperture is approximately 1mm in diameter
However, the analogous art of Rana of an optical light imaging system (abstract) teaches:
wherein the aperture is approximately 1 mm in diameter ([0050], the 1mm diameter hole in the barrier 5 of figure 1 corresponds to the aperture in the opaque sheet as taught by Aronow, Thompson, and Stothers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue sample analysis device and enclosure of Aronow, Thompson, and Stothers to incorporate the use of a 1 mm diameter aperture as taught by Rana because it provides a uniform passage of incident ray light through the hole into the image receiving apparatus sensor ([0050]; [0051]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785